Christianson, J.
(dissenting). In my opinion the trial court erred in admitting in evidence the letter written by the defendant to the plaintiff. The letter reads as follow's:
“Mrs. Lane: I have been thinking about our talk yesterday, and it seems Mrs. Lane as though as much as I have put in the hotel fixing up and what I intend doing right away or just as I can get money to do with, and of course you know it makes the building so much better, it *1098seems to me as though you would be doing no more than right to let the past rent go towards helping on the hotel. You know this last year has been a hard one, and I am trying hard to make all the improvements I can, both to benefit the hotel and also myself. Now you think this over and see if you don’t think you could do this and still feel as though it has been spent on your property for better improvements. You know no one has made a cent this last year, and of course we all hope it will be better. I would be willing to do this if you make the one year gratis. I will be willing to start the rent the first day of Aug., paying the rate of $25.00, which would be back rent coming to you of 4 months, Dec. 1 and continue at the rate of $25.00 per month. Hoping you can see this as I do, and that instead of being enemies can continue to be friends, as we should be. Yours as ever. Jack.”
It seems to me this letter contains merely an offer of compromise, and I fail to see wherein anything said therein can be construed as an admission on the part of the defendant that the leasing arrangement was as the plaintiff contends it was. According to the contention of the plaintiff, the defendant agreed to pay $55 per month for the garage property from July x, 1920. The letter was written on or about November 20, 1921. It will be noted that the defendant does not even offer to pay the rent claimed by the plaintiff in the future — his proposition is that he will pay $25 per month from August 1, 1921, but nothing for any period prior to that.
The letter was written two days before the case was tried. It will be noted that the letter refers to a conversation had between the plaintiff and the defendant the day before the letter was written. Before the letter was received in evidence the plaintiff testified that in such conversation the plaintiff and defendant discussed the pending action, and that the defendant made her a proposition of settlement.
In a case like this, where there is a square conflict in the evidence, and where the case practically resolves itself into one of credibility of the parties, it is manifest that the admission of this letter was prejudicial. See Jones, The Blue Book of Evidence, § 291. Hence a new trial should be awarded the plaintiff on this ground alone. I express no opinion upon the other questions discussed in the opinions filed by the majority members.
. Bird.zeel, C. J., concurs in dissenting opinion.